PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/150,146
Filing Date: 9 May 2016
Inventor(s): KIM et al.
Appellant/Applicant: Electronics and Telecommunications Research Institute



__________________
Jae Y. Park Reg. No. 62,629
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 3, 2020.

I.  GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Final Office Action mailed September 4, 2019 (hereinafter “Final Action”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
GROUND 1
Claims 1-6 are rejected under 35 U.S.C. 102(b) as being clearly anticipated by U.S. Patent No. 7,123,887 B2 (hereafter “the ‘887 patent”) issued on October 17, 2006. The present application is an application for reissue of U.S. Patent No. 8,140,029 (“the ‘029 patent). The ‘029 patent  has an earliest effective filing date of October 17, 2008 (the filing date of its parent, now issued as RE42,098). See Final Action at 6 and the Benefit Petition Decision mailed May 4, 2017 at 3-4 (attached hereto as Appendix A). Regarding claims 1-6, the ‘887 patent presents an identical disclosure as the present application, but was issued in 2006, more than one year prior to the effective filing date of the present application. Thus, the ‘887 patent clearly anticipates claims 1-6 of the present application.

II.  RESPONSE TO ARGUMENT
The applicant/appellant in this application is Electronics and Telecommunications Research Institute (hereinafter “appellant”). Appellant’s response to the 102(b) rejection, which is the only ground of rejection in the present appeal, is addressed below in Part A. Appellant also presents requests concerning petitionable matters, and a series of allegations that the examiner erred in his determination of other issues, which are not appropriately raised here, but are addressed below in Parts B and C for purposes of clarifying the record. 
A.	The Rejection
As explained in the Ground of Rejection above, the pending claims are rejected as anticipated by the ‘887 patent, which issued October 17, 2006. In its brief, appellant responds to the anticipation rejection by requesting that the Office change the benefit date and/or the effective filing date of the ‘029 patent, and also to retroactively convert the ‘029 patent into a reissue patent, so as to disqualify the ‘887 patent as prior art. But appellant has not filed the necessary petitions or taken the other procedural steps required to properly put these requests before the Office, as explained below and in Section I.B. Thus, the rejection is maintained. 
The ‘887 patent is the reference relied upon in the 102(b) rejection of record. It is owned by the present appellant, and is part of the same patent family as the present application. This family includes the following: 
U.S. Patent No. 7,123,887 (“the ‘887 patent”), which issued October 17, 2006. The ‘887 patent was surrendered on February 1, 2011 when the only application for its reissue was issued.
U.S. Application No. 12/253,436 (“the ‘436 reissue application”), which was filed as an application for reissue of the ‘887 patent on October 17, 2008. The ‘436 reissue 
U.S. Application No. 12/874,629 (“the ‘629 application”), which was filed on September 2, 2010 as a Bauman type continuation of the ‘098 reissue patent, i.e., as a regular (non-reissue) application.1 The ‘629 application was examined and prosecuted as a regular (non-reissue) continuation, and issued as a regular (non-reissue) patent having Patent No. 8,140,029 (“the ‘029 patent”) on March 20, 2012.
U.S. Application No. 15/150,146 (“the ‘146 application”), which was filed as an application for reissue of the ‘029 patent on May 9, 2016, and is the application presently on appeal.


    PNG
    media_image2.png
    364
    1177
    media_image2.png
    Greyscale

The present ‘146 application is an application for reissue of the ‘029 patent, and so its claims are treated for purposes of evaluating patentability over prior art as if they had been presented in the original ‘029 patent being reissued.2 Because the ‘029 patent is not a reissue patent, its claims are not entitled to this special treatment, and were instead evaluated for patentability as of their earliest benefit date under 35 U.S.C. § 120,3 i.e., the filing date of the ‘436 reissue application (October 17, 2008).4  
supra, the present claims were rejected as anticipated by the ‘887 patent, which issued two years before the October 17, 2008 effective filing date of the ‘029 patent. Appellant does not contest the merits of the rejection, but instead requests that the Office perform three acts that appellant argues will overcome the anticipation rejection by disqualifying the ‘887 patent as prior art. Brief at 15-16.
Appellant’s first two requests concern petitionable matters, which have not been properly raised to the Office because appellant has not filed the necessary petitions let alone had them granted. In particular, appellant’s first request is that the Office give the ‘029 patent an earlier benefit date, but this request requires the grant of a petition under 37 CFR 1.78(e) for acceptance of an unintentionally delayed benefit claim. Appellant’s second request is that the Office convert the ‘029 patent from a regular patent into a reissue patent, but this request requires the grant of a petition under 37 CFR 1.182. As explained further in Section I.B below, neither of the required petitions has been granted here, or is presently on file. Because these two requests concern petitionable matters, and are thus not within the scope of this appeal, they are not effective to overcome the anticipation rejection of record. 
Appellant’s third request requires appellant (not the Office) to take certain procedural steps that it has not taken, and even if it had, would not be effective to overcome the anticipation rejection of record. In particular, appellant requests that the Office give the ‘029 patent (by way of the present reissue application) a later effective filing date than it presently has, i.e., an “effective filing date” that is “the filing date of the ‘629 Application, filed 9/2/10”. Brief at 16.5 But the ‘029 patent issued from the ‘629 application, and thus it already has the effective filing date of the ‘629 application, which as explained supra is October 17, 2008. Because appellant specifically requests that the ‘029 patent be given an effective filing date that is the same as its actual filing date in 2010,  appellant’s request is understood as a request for the Office to disregard the existing benefit claim in the ‘029 patent (which provides its current effective benefit date of October 17, 2008) and instead rely on its actual filing date of September 2, 2010. But an appeal is not the proper mechanism to make such a change. Instead, as explained in MPEP 1405, appellant must perform certain actions including submitting an Application Data Sheet in the present application deleting the ‘029 patent’s benefit claim as a continuation of the ‘436 reissue application and any other benefit or priority claims that pass through the ‘436 reissue application, submitting a reissue declaration in the present application identifying the failure to delete the benefit claim as an error in the original ‘029 patent, and also amending the specification to delete all references to prior applications. Once these actions are performed, the ‘029 patent’s effective filing date will become 6 Appellant has not taken any of the actions required to effect this change, however. Because it is appellant that must take action in order to delete its benefit claim and thus change the effective filing date to the actual filing date, it is not appropriate for appellant to request this relief in its brief. It is also noted that grant of this particular relief would not obviate the anticipation rejection of record, which is based on a patent issued in 2006.
As no petitions for accepting a delayed benefit claim or converting the ‘029 patent into a reissue application have been granted by the Office, and appellant has not taken the actions necessary to delete the existing benefit claim to the ‘436 reissue application, none of appellant’s requests can be granted by the Office. Furthermore, appellant’s requests all concern petitionable matters or procedural matters that are not properly raised on appeal. Thus, the ‘029 patent still has an effective filing date of October 17, 2008, and the present claims continue to be treated for patentability as if they had the same effective filing date. Because this date is more than one year after the issue date of the cited prior art reference, appellant has not overcome the anticipation rejection of record. 

B.	Appellant’s Requests For Relief On Petitionable Issues
Appellant requests that the Board grant relief on several petitionable (and thus non-appealable) issues (Brief at 15-16). In addition to the petitionable issues noted in Section I.A concerning appellant’s requests to change the benefit date and convert the ‘029 patent into a reissue patent, appellant also requests that the Board “remand the case to the Examination Corps with instructions to grant a new reissue patent number replacing the ‘029 patent which issued from the ‘629 Application”. Brief at 15. All three of these requests concern petitionable matters that are improperly presented to the examiner and the Board, or cannot be granted for other reasons. They are addressed below in turn.
The Request For Acceptance Of An Unintentionally Delayed Benefit Claim 
Appellant requests that the Office give the ‘029 patent (by way of the present reissue application) an earlier benefit date, i.e., “the priority [sic: benefit] date of the surrendered patent, U.S. Patent 7,123,887, issued 10/17/06”. Brief at 15.7 But acceptance of a delayed benefit claim in a reissue application, as would be required to obtain the earlier benefit date that appellant seeks, is a petitionable matter that requires the grant of a petition under 37 CFR 1.78(e). No such petition has been granted here. 
Appellant filed a petition in 2016 requesting that the Office accept a delayed benefit claim to the ‘887 patent, but the petition was dismissed as failing to satisfy the statutory requirements (i.e., copendency and specific reference) for such a benefit claim under 35 U.S.C. § 120,  and for See Benefit Petition Decision (attached hereto as Appendix A). Appellant did not file a request for reconsideration of this dismissal. 
Appellant now seeks an end-run around the petitions process by requesting this relief in its appeal brief, but the recognition of benefit claims is a petitionable matter and thus not within the scope of this appeal. The proper way for appellant to request this relief is via a petition for acceptance of an unintentionally delayed benefit claim. MPEP 1402 and 37 CFR 1.78(e). Such petitions are under the jurisdiction of the Office of the Deputy Commissioner for Patent Examination Policy. MPEP 1002.02(b). But no such petition has been granted, or is presently on file.
The Request To Convert The ‘029 Patent Into A Reissue Patent 
Appellant requests that the ‘029 patent be “recognized” as a reissue application (by way of the present reissue application), by converting the ‘629 application that issued as the ‘029 patent into an application for reissue of the ‘887 patent. Brief at 15 and 13. But conversion of a regular (non-reissue) application into a reissue application, as would be required to effect appellant’s desired result, is a petitionable matter that requires the grant of a petition under 37 CFR 1.182. Such petition should point to the objective indicia of a continuation reissue that appellant alleges were present upon the filing of the ‘629 application, and explain why the indicia support conversion. 
Appellant is certainly aware of such petitions, having filed one in related Application No. 13/845,126 seeking to convert that application into a post-surrender reissue of the ‘887 patent.8 But despite this awareness, appellant has not filed the required petition in the present application, let alone had it granted. 
Appellant now seeks an end-run around the petitions process by requesting this relief in its appeal brief, but the requested conversion is a petitionable matter and thus not within the scope of this appeal. The proper way for appellant to request this relief is via a petition under 37 CFR 1.182 to convert the ‘629 application into an application for reissue.9 Such petitions are under the jurisdiction of the Office of the Deputy Commissioner for Patent Examination Policy. MPEP 1002.02(b). But no such petition has been granted, or is presently on file. 
The Request For A New Patent Number 
Appellant’s request to have the ‘029 patent awarded a new and different patent number that is a reissue patent number is not responsive to any rejection made by the examiner, and is a petitionable matter that is not appropriately raised here.
The examiner is not aware of any legal basis authorizing the Office to change the number of an issued patent, whether by reissue or otherwise. It is noted that although a reissue patent has the legal effect of replacing the original patent, it does not physically replace the original patent. Instead, it has been Office practice for almost 200 years to leave the original patent (including its patent number) unchanged, and to issue an application for reissue as a separate “reissue patent” having a patent number beginning with “RE”. See, e.g., U.S. Reissue Patent No. RE00007 issued on March 8, 1839 as a reissue of U.S. Patent No. 225, which issued on June 3, 1837. This practice of issuing a separate “reissue patent” permits the public, the Office, and the courts to easily distinguish the two patent documents, which is important for evaluating various legal issues such as intervening rights under 35 U.S.C. 252, the patent term, the due dates of maintenance fees, whether the reissue claims are properly supported by the original patent, and the like. Thus, under the Office’s established practice, if appellant were successful in obtaining issuance of the present application (or another application for reissue of the ‘029 patent), then it would be granted a reissue patent that would have a “reissue patent number”; however, the original ‘029 patent would not be renumbered.
Moreover, even assuming pro arguendo that it could be renumbered, such relief would not be appropriate here, because the ‘629 application that issued as the ‘029 patent was never treated by the Office (or appellant) as a reissue application, and thus was never evaluated to determine whether it met the regulatory and statutory requirements for a reissue application. For instance, the Office never published a notice in the Official Gazette informing the public that the application was a reissue (see 37 CFR 1.11(b) and MPEP 1430), the public was never given a period of time in which to protest the filing of a reissue application (see MPEP 1441), the examiner never evaluated whether appellant had filed an appropriate statement of error that was allegedly being corrected by way of the ‘629 application (see MPEP 1414 and 1451 with respect to the requirements for a new statement of error in a continuation reissue application), the claims were not evaluated to determine whether they impermissibly recaptured surrendered subject matter (see MPEP 1412.02) or impermissibly broadened the claims of the original patent (see MPEP 1412.03), the specification, claims and drawings were not reviewed for compliance with the regulations governing reissue applications or the statutory requirement that they not contain new matter (see, e.g., 35 U.S.C. § 251, pre-AIA  37 CFR 1.175 and 1.177, and MPEP 1411), and the claims of the ‘629 application were never evaluated to determine whether they were for the same invention disclosed in the original patent (see MPEP 1412.01). The examiner does not believe that the Office has the authority to issue an application as a patent (reissue or otherwise) without examining it for compliance with the statutory and regulatory requirements, which is essentially what appellant is now requesting.
Additionally, it is noted that the fulfilment of appellant’s request would require waiver or suspension of Office rules and procedures regarding pre-examination processing, examination, and records retention, among others. Such requests are not within the examiner’s authority to grant or deny. They are petitionable matters that must be raised via an appropriate petition under 37 CFR 1.183, and that are under the jurisdiction of the Office of the Deputy Commissioner for Patent ee MPEP 1002.02(b). No such petition has been granted, or is presently on file.

C.	Appellant’s Arguments Relating To Other Issues
Appellant argues that the examiner has made a series of “errors that require reversal”, including: the examiner’s application of 35 U.S.C. § 251 (Brief at 6 and 15); the examiner’s disagreement with appellant regarding an alleged similarity to an unrelated applicant’s situation (Brief at 10-15); and the examiner’s consideration of the factual record (Brief at 6-10). These arguments are addressed below in turn.
The Examiner’s Application Of 35 U.S.C. § 251 
Appellant argues that the examiner failed to properly apply 35 U.S.C. § 251, and requests that the Board reverse the examiner. Brief at 6 and 15. But the examiner did not make a rejection under § 251 in this application. Thus, there is nothing for the Board to reverse.
As the examiner has previously noted, according to appellant’s declaration, the error sought to be corrected in this application is the addition of a benefit claim in the ‘029 patent, so that the ‘029 patent may obtain the benefit of the ‘887 patent’s filing date. Office Action mailed on April 6, 2018 at 2-3. The examiner recognized this error as correctable via reissue. Id.; see also Final Action at 3-4. Thus, no rejection under § 251 was made.
However, the examiner also noted that making a delayed benefit claim is a petitionable matter, and thus that correction of the reissue error requires the grant of a petition under 37 CFR 1.78. See, e.g., Final Action at 3-4, citing to MPEP 1402(IV), which explains that correction of this type of error requires the Office to grant a petition under 37 CFR 1.78 for acceptance of an unintentionally delayed benefit claim. As explained supra in Section II.B.1, appellant filed a petition in 2016 requesting that the Office accept a delayed benefit claim to the ‘887 patent, but the petition was dismissed. Appellant did not seek reconsideration of the dismissal, or file a new petition.  
Appellant now seeks an end-run around the petitions process by requesting grant of its delayed benefit claim in its appeal brief, but the recognition of benefit claims is a petitionable matter and thus not within the scope of this appeal. The proper way for appellant to request this relief is via a petition for acceptance of an unintentionally delayed benefit claim. MPEP 1402 and 37 CFR 1.78(e). Such petitions are under the jurisdiction of the Office of the Deputy Commissioner for Patent Examination Policy. MPEP 1002.02(b). But no such petition has been granted, or is presently on file.
The Alleged Similarity To An Unrelated Applicant’s Situation
Appellant alleges that its situation is analogous to that of an unrelated application that was the subject of a routine Board decision captioned Ex parte Nils Arthun, Appeal No. 2016-006176 (referred to as Arthun hereafter),10 and thus that the Office should treat appellant similarly to the Arthun situation differs in at least three important ways from that of the present application, because: (a) the anticipation rejection here is not analogous to the § 251 rejection at issue in Arthun; (b) the Office here lacks the statutory authority to reissue the original patent that was present in Arthun; and (c) even if there were authority to act, there are significant factual differences between the situations here and in Arthun. Accordingly, the examiner does not agree with appellant that the Arthun decision is persuasive.
The Anticipation Rejection Being Appealed Is Not Analogous To The Legal Issue In Arthun 
The legal issues in Arthun and the present appeal are not analogous. The rejection on appeal in Arthun was based on 35 U.S.C. § 251 and concerned whether the stated error was correctable via reissue, which is an appealable issue. But the only rejection in the present application is an anticipation rejection under 35 U.S.C. § 102. There is no § 251 rejection in the present application. Thus, the rejections are not analogous. Moreover, in the present application the stated error is correctable, if appellant files and the Office grants a petition under 37 CFR 1.78 for acceptance of an unintentionally delayed benefit claim. The present appellant filed a petition in 2016 requesting that the Office accept its delayed benefit claim, but the petition was dismissed and appellant has not sought reconsideration of the dismissal or filed a new petition. See Sections II.A and II.B.1, supra. Thus, appellant here is in a very different legal situation than the Arthun applicant.
The Office Here Lacks The Statutory Authority That It Had In Arthun 
Even if the legal issues were analogous, the Office here lacks the statutory authority to reissue the original patent that was present in Arthun. In Arthun, the applicant filed a reissue application (Application No. 14/064,279) to “convert” an earlier-filed divisional application into a reissue of U.S. Patent No. 6,779,575 (“the ‘575 patent”). Notably, the filing of the Arthun reissue application occurred before the original ‘575 patent was surrendered. But here, even if the present reissue application is understood pro arguendo as a request to “convert” the ‘029 patent into a reissue of the ‘887 patent, appellant’s request is not analogous to Arthun because the ‘887 patent was surrendered long before the filing of the present application.
Appellant has repeatedly admitted that the ‘887 patent was surrendered. See, e.g., Brief at 13-14 (indicating the surrender date of the ‘887 patent as February 1, 2011); appellant’s Petition Under 37 CFR §1.78(d) filed May 9, 2016 at 2 (“The purpose of the present reissue application is to correct a failure to gain priority to the surrendered U.S. Patent No. 7,123,887.”); and appellant’s Petition Under 37 CFR §1.182 filed March 3, 2016 in related Application No. 13/845,126 at 1 (“The present application is one of the children of the parent application RE42,098, which is a reissue of now surrendered Patent No. 7,123,887.”). 
Despite this admission, appellant contends that its situation is still analogous to that in Arthun, based on an allegation that the original patent in Arthun was surrendered in 2010. Brief at 14. Appellant’s allegation is incorrect. Because the Arthun applicant had filed multiple applications for reissue of the ‘575 patent, the surrender date of the ‘575 patent was delayed for many years until the last of its reissue applications issued on September 12, 2017. See MPEP 1460, Arthun reissue applications included Application Nos. 11/305,813 (issued as RE41,169), 12/422,820 (issued as RE46,544), 13/613,658 (issued as RE45,938) and 13/613,669 (issued as RE46,183), the first of which (No. 11/305,813) was filed on December 19, 2005, and the last of which (12/422,820) did not issue until September 12, 2017. Thus, as can be seen in the timeline below, the “conversion” application (14/064,279) at issue in the Arthun decision was filed on October 28, 2013, several years prior to the surrender of the original ‘575 patent on September 12, 2017. 

    PNG
    media_image3.png
    517
    1963
    media_image3.png
    Greyscale

Unlike the Arthun situation, the reissue application filed by the present appellant (the ‘146 application) was filed years after the original ‘887 patent was surrendered. In particular, as previously explained by the Office, appellant’s choice to file only one reissue application (the ‘436 reissue application) for reissue of the ‘887 patent, and then to let that application pass to issuance on February 1, 2011 without filing any continuation reissues, cut off its ability to file any subsequent reissues of the ‘887 patent. See Conversion Petition Decision (attached hereto as Appendix B), which dismissed appellant’s petition to convert related Application No. 13/845,126 into a post-surrender reissue of the ‘887 patent, at 5-6. Thus, as can be seen in the timeline below, the ‘146 application at issue in this appeal was not filed until May 9, 2016, more than five years after the surrender of the original ‘887 patent on February 1, 2011. Thus, appellant’s contention that there is “no significant difference” between its situation and that of Arthun is false. 

    PNG
    media_image4.png
    483
    1980
    media_image4.png
    Greyscale

Although appellant contends that this difference has no bearing on the outcome, appellant is again incorrect. In Arthun, the original patent had not been surrendered at the time that the applicant filed its application seeking to “convert” the earlier-filed application or at the time the Board issued its decision, and thus the Office still had the authority to reissue the ‘575 patent. Here, in contrast, appellant’s original ‘887 patent was surrendered more than five years before appellant sought to “convert” its earlier application into a reissue. This is a key difference that dramatically alters the outcome, because the Office has no authority to reissue a surrendered patent. The patent statute mandates that “[t]he surrender of the original patent shall take effect upon the issue of the reissued patent”. 35 U.S.C. § 252. After that point in time, the original patent ceases to exist, and no subsequent applications for its reissue can be made. See Peck v. Collins, 103 U.S. 660, 663-64 (1880) (surrender of a patent extinguishes it, and the patentee thereafter has no rights except those in the reissued patent); Ex Parte Greaves, Decision Of The Acting Secretary of the Interior, 18 O.G. 623 (1880) (grant of first reissue application bars subsequent applications for reissue of the original patent). See also Fresenius USA, Inc. v. Baxter International, Inc., 721 F.3d 1330, 1337-38 (Fed. Cir. 2013) (citing Peck, and explaining that subsequent changes in the law permitting a continuation in rights for reissued claims that are substantially identical to original claims does not alter the general rule that a surrendered patent is “dead”).
There Are Significant Factual Differences Between The Present Application And Arthun 
Even if there were authority to act, there are significant factual differences demonstrating that the situations here and in Arthun are not analogous. For example, the application that the Arthun applicant sought to have treated as a reissue (Application No. 12/422,835) was filed with multiple objective indicia of a reissue application, including a new reissue declaration, claims in double column format numbered after the already issued claims and with changes shown by markings pursuant to 37 CFR 1.173, and a separate claim status and support for claim changes document.  As explained in the Final Action, these indicia in Arthun represent considerable objective evidence that the Arthun applicant might have relied upon if they had filed a petition to treat the ‘629 application as a reissue. 
None of the indicia present in the Arthun application were present upon filing of appellant’s ‘629 application which later issued as the ‘029 patent. Instead, as discussed in the Conversion Petition Decision (cited in the Final Action and attached hereto as Appendix B) at 10-12, appellant affirmatively identified the ‘629 application as a regular (non-reissue) application in EFS-Web, filed a regular fee transmittal and paid regular filing fees, submitted the claims in regular format, presented amendments to the claims in regular format, and amended the specification to incorporate several earlier applications by reference, which is inconsistent with a reissue filing. Notably absent was any affirmative indicia of a reissue, for example, appellant did not submit a reissue transmittal, did not submit reissue filing fees, did not identify the application as a reissue in the Application Data Sheet (ADS), did not identify the application as a reissue in EFS-Web, did not submit the amendment in reissue format, did not submit a Consent of the Assignee to Reissue, and did not submit an amended specification on filing indicating the subject application was a reissue continuation11 or indicating that more than one application for reissue of the ‘887 patent had been filed.12
only item that appellant could arguably point to as an alleged indicium of a reissue is the specification filed on September 2, 2010, which was submitted as a copy of the ‘887 patent. However, when the Office mailed a Notice to File Corrected Application Papers on September 20, 2010 indicating that the specification was not in the proper format required by 37 CFR 1.52 for a regular application, thus alerting appellant (if it were not already aware) that it had not filed a reissue application, appellant did not object to the Office’s treatment of the application as a regular (non-reissue) application, or file a petition requesting that the Office convert the application into a reissue application. Instead, appellant chose to acquiesce in the Office’s treatment of the application as a regular application by submitting a substitute specification in regular (non-reissue) format. See Reply to Notice to File Corrected Application Papers filed November 22, 2010 in the ‘629 application.
Appellant argues that its filing of a copy of the parent application’s declaration in the ‘629 application was an indicium of its intent to file a reissue application that makes its situation purportedly similar to Arthun. Appellant is incorrect. It is well-established that a copy of a parent declaration may be submitted in a continuing application, regardless of whether the child is a regular or a reissue application. See, e.g., pre-AIA  37 CFR 1.63(d) (requirements for use of parent declarations in child applications), pre-AIA  37 CFR 1.175(e) (additional requirements for use of parent declarations in reissue applications), MPEP 602.05 (discussing submission of a parent’s oath/declaration in regular continuations) and MPEP 1451 (discussing submission of a parent’s oath/declaration in reissue continuations).13 Thus, an applicant may submit a copy of a parent application’s reissue declaration in both regular (Bauman-type) continuations and reissue continuations. The Office therefore does not recognize a copy of a parent’s declaration as an indicium that the child is a reissue application. MPEP 1451 (noting that indicia of a continuing reissue application include a new reissue oath/declaration that is not a copy of the parent’s declaration). 
Moreover, appellant overlooks an important restriction on the use of parent declarations in pre-AIA  reissue applications that is pertinent here. Under the pre-AIA  version of 37 CFR 1.175, a continuing reissue application requires a new reissue declaration unless it replaces the parent reissue application (in which case it may use a copy of the parent’s reissue declaration). See pre-AIA  37 CFR 1.175(e) and MPEP 1451 parts (I)(B)(1), (II)(B), and (II)(B)(1) discussing reissue declaration practice. The application that the Arthun applicant sought to have treated as a reissue (Application No. 12/422,835) satisfied this rule, because it was filed with a new reissue declaration in addition to a declaration copy from a regular (non-reissue) parent application. But appellant’s ‘629 application did not satisfy this rule, because appellant did not submit a new declaration. Instead, appellant filed a copy of the parent’s reissue declaration, which would not have satisfied pre-AIA  37 CFR 1.175(e) if the ‘629 application had been a reissue application, because the ‘629 application did not replace its parent (the ‘098 reissue patent).14 Appellant’s lack of a new reissue Arthun situation, because it was the presence of the new reissue declaration on which the Board relied in the Arthun appeal. See Arthun decision at 5.
In addition, appellant’s contention that the ADS it prepared in 2016 and filed in the present application “provides further evidence that the present application was meant to be filed as a continuation reissue” makes no sense. It is the ‘629 application that must have contained indicia of a reissue, not the present ‘146 application. Appellant’s argument also makes no sense, as it admits on page 8 of its brief that the ADS filed in the ‘629 application did not identify it as a reissue, but then argues on page 13 that the ADS filed in the present application is evidence that the earlier application was allegedly a reissue. Notwithstanding these apparently contradictory arguments, the record plainly shows that appellant’s ADS in the ‘629 application did not identify the application as a reissue. Thus, appellant’s contention that its ‘629 application had the same or more indicia of a reissue than in Arthun is not supported by the record. 
The Examiner’s Consideration Of The Factual Record 
Appellant alleges that the examiner failed to address the factual record, which appellant claims includes “overwhelming evidence that proves that Appellant intended to file a continuing reissue application”, and requests that the Board “reverse the examiner” and grant its ‘629 application the “priority date of the original surrendered patent”. Brief at 6, 13 and 15. But as previously explained in Sections II.A and II.B.2, appellant’s requests to convert the ‘629 application into a reissue application and for the Office to accept its delayed benefit claims are petitionable matters under 37 CFR 1.78(e) and 1.182. Accordingly, appellant should file the required petitions if it wishes to put its requests for relief, and the relevant factual record, before the Office for consideration. 
Although the petitionable issues about which appellant argues are outside the examiner’s authority and not within the scope of this appeal, the examiner addresses appellant’s arguments in the interest of clarifying the record.
As noted in the Final Action, the record demonstrates that appellant knew how to file and prosecute a continuing reissue application and had actually done so successfully on numerous occasions in other unrelated patent families. Final Action at 4, citing the Conversion Petition Decision (attached hereto as Appendix B) at 5 and 10-14. Appellant’s continuation reissue applications filed contemporaneously with the ‘629 application include Application Nos. 11/951,939, 13/529,398, 13/529,534, and 13/283,515, all of which have now issued as Reissued Patent Nos. RE44,530, RE44,591, RE45,237 and RE44,415, respectively. The records of these and that of the ‘098 reissue patent that is the parent of the ‘029 patent demonstrate appellant’s knowledge of, and ability to comply with, the reissue regulations, and to supply the required indicia of a reissue upon filing. The Final Action also notes that despite this knowledge and ability, the record is clear that appellant filed the ‘629 application that became the ‘029 patent as a regular (non-reissue) application, re-affirmed that it was a regular application shortly after filing, prosecuted it as a regular application, and acquiesced in the Office’s treatment of it as a regular application, both during its pendency and after issuance. Final Action at 4, citing the Conversion Petition Decision at 5 and 9-16. 
The Conversion Petition Decision relied upon in the Final Action explains that appellant filed the ‘629 application without any objective indicia of a continuation reissue, that the Office See, e.g., Conversion Petition Decision at 10-12 and Section II.C.2.c, supra, which discuss appellant’s failure to provide any indicia of a reissue upon filing of the ‘629 application.15 The Office’s treatment of the ‘629 application as a regular application is evidenced by, e.g., the indications on the Electronic Acknowledgement Receipt (EAR) and the Filing Receipt that the ‘629 application was a reissue application, by the lack of an announcement in the Official Gazette informing the public that a reissue application had been filed, and by the pre-grant publication of the ‘629 application. Conversion Petition Decision at 10-12. Appellant’s treatment of the ‘629 application as a regular application is evidenced by, e.g., its filing of the application without any indicia of a reissue, its failure to submit a new reissue declaration identifying an error being relied upon as the basis for reissue as required by pre-AIA  37 CFR 1.175,16 and its submission of papers in regular format instead of reissue format on at least five separate occasions (see, e.g., appellant’s amendment of September 2010, and its responses of November 22, 2010, April 2011, October 2011, and November 2011). Conversion Petition Decision at 10-12. The record also shows that the ‘029 patent itself indicates its nature as a regular patent (not a reissue), and that appellant treated the issued patent (the ‘029 patent) as a regular patent by, e.g., paying maintenance fees that would not have been due if it were a reissue patent. Conversion Petition Decision at 12-16. Nowhere in the record of the ‘629 application is any evidence that appellant actually filed a reissue application. Put another way, the record shows that appellant filed the ‘629 application as a regular (non-reissue) application, which was correctly recognized as a regular (non-reissue) application and examined accordingly.
Thus, the Final Action shows that the examiner did consider the factual record, and that such record as a whole overwhelmingly contradicts appellant’s arguments, in that it reveals a repeated pattern of choices made by appellant to file and confirm the filing of the ‘629 application as a regular application, and then to prosecute it for years as a regular application. The examiner has also explained that the record supports the conclusion that these repeated choices by appellant were deliberate actions, particularly in view of the evidence that appellant knew how to file and prosecute a continuing reissue application and had actually done so successfully in multiple cases contemporaneous with the ‘629 application, e.g., the continuation reissue applications having Application Nos. 11/951,939, 13/529,398, 13/529,534, and 13/283,515 discussed previously. And 
Appellant also presented three new arguments in its Brief regarding its alleged filing of multiple reissues and its alleged intent in connection with the filing of the ‘629 application, which are discussed in the following sub-sections (a), (b), and (c). 
Appellant’s Alleged Filing Of Multiple Reissues Of The ‘887 Patent
Appellant alleges that it has filed multiple reissue applications of the ‘887 patent, including the ‘629 application. Brief at 7. This allegation is not persuasive, for the following reasons.
First, appellant mischaracterizes the record, which clearly shows that appellant filed a single application for reissue of the ‘887 patent: Application No. 12/253,436, which issued as the ‘098 reissue patent in 2011. The record also shows that because there were no continuing reissue applications on file, the issuance of the ‘098 reissue patent thus triggered the surrender of the ‘887 patent, and cut off the ability to file any subsequent reissues of the ‘887 patent. The record evidence on this point is set forth in the Conversion Petition Decision (attached hereto as Appendix B), for example at 5-12. The record also shows that appellant filed three regular (non-reissue) continuation applications claiming the benefit of the ‘098 reissue patent, two of which were granted as U.S. Patent Nos. 8,140,029 and 8,428,524, and the third of which is still pending. As evidenced by their non-reissue patent numbers (as well as other evidence discussed herein and in the Conversion Petition Decision), the ‘029 and ‘524 patents are regular patents, not reissue patents. The third application (Application No. 13/845,126) was repeatedly rejected by the examiner for anticipation and double patenting over the ‘887 patent, and after several years of prosecution, appellant filed a petition in 2016 requesting that it be converted into a reissue application. That petition was dismissed in the Conversion Petition Decision, for multiple reasons including the surrender of the ‘887 patent in 2011 as a result of appellant’s decision to file the subsequent applications as regular Bauman-type continuations of the ‘098 reissue patent instead of continuing reissue applications.
Second, appellant’s alleged subjective intent cannot outweigh the objective evidence of record. As discussed supra, the objective evidence of record demonstrates that the ‘629 application was not filed as a reissue application, was not prosecuted or examined as a reissue application, and did not issue as a reissue patent. Appellant nonetheless asserts that it “intended to file the ‘629 application as a continuation reissue application”. See Brief at 7-8. But appellant’s subjective intent is irrelevant to the objective determination of whether it actually filed a reissue application, because the Office requires (and has required for many years) that objective indicia of a reissue be present upon filing, so that the application is evaluated for compliance with the appropriate law and regulations, assigned to an appropriate examiner, and subjected to the appropriate procedures for a reissue. Appellant is well-aware of this requirement, as demonstrated by its provision of objective indicia of a reissue application when it filed the continuation reissue applications having Application Nos. 11/951,939, 13/529,398, 13/529,534, and 13/283,515 discussed previously. However, it did not provide such objective indicia when filing the ‘629 application. Appellant’s arguments based on its alleged subjective intent cannot override the objective evidence in the record, which clearly shows that appellant filed the ‘629 application as a regular (non-reissue) application.
See, e.g., the discussion in Sections II.C.2.c and II.C.3, supra. And as previously discussed, while appellant filed a specification in reissue format, it quickly repudiated that document as an indicium of a reissue by replacing it with a specification in regular (non-reissue) format, and the declaration it filed was merely a copy of the parent declaration, and thus was not an recognized indicium of a reissue application per MPEP 1451 or in compliance with the requirements of pre-AIA  37 CFR 1.175 governing reissue declarations. See, e.g., the discussion in Section II.C.2.c, supra. In addition, the Application Data Sheet it filed did not identify the ‘629 application as a reissue, and thus is also not an indication of a reissue application. Thus, a more appropriate question to ask would be what objective evidence can appellant provide that the ‘629 application was filed as a reissue application? 
Appellant’s Alleged Intent To File A Continuation Reissue
Appellant alleges that it “intended to file the ‘629 application as a continuation reissue application”, and submits three exhibits to its brief as support for this allegation. Brief at 7-8 and Exhibits 1-3. Appellant also alleges that it would have been “pointless” to file a regular application as it would be barred as anticipated by the ‘887 patent, and thus it must have intended to file a reissue. These allegations are not persuasive, for the following reasons. 
As previously discussed, appellant’s alleged subjective intent is not pertinent on the question as to whether the ‘629 application was filed as a reissue application, and even if it were, cannot outweigh the objective evidence of record. Moreover, while appellant describes its exhibits as “indications (or indicia) that Appellant intended to file the ‘629 Application as a continuation reissue application”, Brief at 7-8, this description appears inapt at best when the exhibits are reviewed, particularly when they are viewed in the context of the objective record as a whole.
Appellant’s Exhibit 1 is a standard reissue declaration executed in 2016 and filed in the present application (the ‘146 application). But the ‘629 application was filed in 2010 and issued in 2012. Exhibit 1 thus did not even exist until years after the ‘629 application was filed, examined, and issued, and therefore cannot serve as objective evidence of whether the ‘629 application was filed as a reissue or of appellant’s intent at that time. 
Exhibit 2 is likewise unavailing, because it consists of copies of two reissue declarations from the parent reissue application (the ‘436 reissue application), both of which were executed before the ‘629 application was filed. Exhibit 2 does not mention the ‘629 application, and thus is not persuasive objective evidence as to whether the ‘629 application was filed as a reissue. And even if copies of these declarations from the parent reissue application were filed in the ‘629 application (which appellant does not even allege in its brief), such action would not serve as an indicium that the ‘629 application were a reissue, because such action is permitted in regular applications as well as reissues. See, e.g., MPEP 602.05 (discussing submission of a parent’s oath/declaration in regular continuations) and MPEP 1451 (discussing submission of a parent’s oath/declaration in reissue continuations). Moreover, as discussed in Section II.C.2.c, supra, if the ‘629 application had been a reissue application, a copy of the parent declaration would not have satisfied the declaration requirement of pre-AIA  37 CFR 1.175 because the ‘629 application did not replace the parent reissue application. Thus, even if Exhibit 2 had been filed in the ‘629 
Appellant’s Exhibit 3 is a copy of the specification and drawings of the ‘887 patent. As noted previously (in Section II.C.2.c, supra), appellant did submit a copy of the ‘887 patent in the ‘629 application as the purported specification, however when the Office rejected this copy as failing to satisfy the applicable regulations for a regular application, appellant responded by replacing the copy of the ‘887 patent with a substitute specification in regular (non-reissue) format. Thus, even if Exhibit 3 were considered an indicium of a reissue, it is one that appellant repudiated shortly after the ‘629 application was filed.
Furthermore, whether or not it would have been advantageous for appellant to file a reissue continuation application as opposed to a regular application is not at issue. While appellant argues that the presence of prior art that would invalidate a continuation application indicates that they intended to file a reissue application, it is equally possible that appellant merely happened to file claims that are not patentable. To avoid such fruitless speculation, the Office determines whether a continuation reissue application was filed based on whether the application papers that were present on filing contain the objective indicia of a reissue set forth in MPEP 1451. The patentability of the claims or the application’s ability to accommodate appellant’s prosecution goals are not indicia of whether a reissue or non-reissue application has been filed.  It is up to the applicant to file the proper papers for a reissue or non-reissue application. 
Here, appellant clearly knew how to file a continuation reissue application containing the objective indicia set forth in MPEP 1451, as it did in the continuation reissue applications having Application Nos. 11/951,939, 13/529,398, 13/529,534, and 13/283,515 discussed previously. However, it did not provide such objective indicia when filing the ‘629 application, thus strongly suggesting (to the extent that appellant’s intent is even pertinent), that it did not intend to file the ‘629 application as a reissue. Appellant’s arguments based on its alleged subjective intent cannot override the objective evidence in the record, which clearly shows that appellant filed the ‘629 application as a regular (non-reissue) application. 
Appellant’s Allegations Regarding The Application Data Sheet Form (Form AIA /14)
Appellant admits that it did not identify the ‘629 application as a reissue on the Application Data Sheet (ADS) that it submitted, but then alleges that the Office’s ADS form (Form AIA /14) does not permit an applicant to identify an application as a continuing reissue application. Brief at 8-9. Appellant also asserts that “the USPTO makes the ADS demanded by the MPEP a literal impossibility or at least an exercise in confusion.” Brief at 9. This argument is neither plausible nor persuasive, for the following reasons.
First, while the Office requires that an applicant identify an application as a reissue upon filing, it does not require that this identification be made in an ADS. As discussed previously, MPEP 1451 sets forth six indicia of a continuing reissue application, none of which require an ADS to be used. Appellant was able to successfully identify at least four continuation applications as reissues using the indicia set forth in the MPEP, e.g., by submitting a transmittal letter identifying the application as a reissue filing, by submitting the written consent of the assignee to reissue, by amending the specification to identify the application as a reissue of the original patent and a continuation of the parent reissue application, or by submitting amendments in proper reissue 
Second, the Office’s ADS form (Form AIA /14) does permit an application to be identified as a continuing reissue application. This can be done by entering the present application as a “continuation of” its parent reissue application on one line, and as a “reissue of” the original patent on another line. A hypothetical example is illustrated in Figure 1 below, which shows how to fill out the Office’s ADS form by using a first line (see arrow “1”) to indicate that the hypothetical application is a continuation of Application No. 99/876,543, which is a reissue of original patent 12,111,222, and a second line (see arrow “2”) to indicate that the hypothetical application is itself a reissue of original patent 12,111,222. As evident from this example, the Office’s ADS form may indeed be used to identify an application as a continuing reissue. But appellant chose not to do so when filing the ‘629 application. 
[AltContent: roundedrect][AltContent: roundedrect][AltContent: rect][AltContent: rect]
    PNG
    media_image5.png
    475
    856
    media_image5.png
    Greyscale

Figure 1: Hypothetical ADS showing how to identify an application as a continuation reissue
Instead, as illustrated in Figure 2 below, appellant used the Office’s ADS form, but chose not to identify the ‘629 application as a reissue. Instead, appellant indicated only that the ‘629 application was a continuation (see arrow “1”). 
[AltContent: rect][AltContent: roundedrect]
    PNG
    media_image6.png
    274
    833
    media_image6.png
    Greyscale

Figure 2: ADS excerpt from Application No. 12/874,629
[AltContent: textbox (Figure 3: ADS excerpt from Application No. 13/529,398)][AltContent: rect]
    PNG
    media_image7.png
    671
    846
    media_image7.png
    Greyscale
Third, appellant could have created and submitted its own version of an ADS form identifying the ‘629 application as a continuation reissue, as authorized by 37 CFR 1.4(d)(5) and 1.76, and explained in MPEP 601.05. Indeed, appellant did just that in Application Nos. 11/951,939, 13/529,398, and 13/529,534. For example, as shown in Figure 3 at right, appellant submitted a customized ADS form in Application No. 13/529,398 indicating that the “Application Type” was a “Reissue Continuation” (arrow added for emphasis). But appellant chose not to do the same when filing the ‘629 application.
Fourth, appellant could have used other Office-provided forms for reissue applications when it submitted the ‘629 application, such as the Reissue Patent Application Transmittal (Form AIA /50), Reissue Application Consent of Assignee (Form AIA /53), or the Reissue Application Fee Transmittal (Form SB/56). Appellant could also have identified the ‘629 application as a reissue filing in EFS-Web and/or paid the reissue filing, search, and examination fees, as it did in each of the continuation reissues it filed (e.g., Application Nos. 11/951,939, 13/529,398, 13/529,534, and 13/283,515). But appellant chose not to do any of this, just as it chose not to provide the indicia identified in the MPEP and not to use any of the Office-provided forms for reissue applications when it submitted the ‘629 application.




Respectfully submitted,
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                 

                                                                                                                                                                                       
Conferees:
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992     

/STEPHEN J STEIN/
Managing Quality Assurance Specialist, CRU                                                                                                                                                                                                   





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


* * *
Evidence Appendices

A.	Benefit Petition Decision mailed May 4, 2017 in the present ‘146 application
B.	Conversion Petition Decision mailed May 4, 2017 in related Application No. 13/845,126, which claims benefit under 35 U.S.C. § 120 of the present application




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the sake of brevity, this paper refers to a non-reissue application as a “regular” application and a non-reissue patent as a “regular” patent, in order to distinguish them from reissue applications and reissue patents. A regular application claiming benefit of a reissue application’s filing date is often called a “Bauman type continuation” in reference to In re Bauman, 683 F.2d 405 (C.C.P.A. 1982), where the court recognized that 35 U.S.C. § 120 permits a regular application to claim the benefit of a reissue application’s filing date.
        2 As explained in MPEP 1440(II), the rationale for such treatment is that a reissue patent replaces the original patent, and thus is merely continuing the patent privilege of the original patent as opposed to being an independent (regular) patent with its own privilege (and its own term). See, e.g., Chisum On Patents § 15.03[5], explaining that this practice is based on Grant v. Raymond, 31 U.S. 218, 244 (1832).
        3 The pertinent guidance on effective filing dates for pre-AIA  applications/patents such as the ‘029 patent is located in MPEP 2139.01. Prior to the June 2020 MPEP revisions, the same guidance was located in former MPEP 706.02(VI).
        4 Because a reissue application is necessarily filed after the patenting of the original application (otherwise there would be no “original patent” to reissue), it can never satisfy the copendency requirement of 35 U.S.C. § 120 with respect to the original patent. See Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1358 (Fed. Cir. 2014) (“The filing of continuations and divisionals is limited by the co-pendency requirement of § 120: a continuing application cannot be filed after the original parent application issues”). A continuation of a reissue application likewise cannot make a benefit claim to the patent being reissued, because neither it nor the first reissue application can satisfy the copendency requirement of 35 U.S.C. § 120. In re Bauman, 683 F.2d 405, 410 (C.C.P.A. 1982). Thus, under 35 U.S.C. § 120, neither the ‘436 reissue application nor the ‘029 patent can obtain the benefit date of the ‘887 patent. This point is further explained in the Benefit Petition Decision (attached hereto as Appendix A).
        5 The wording of appellant’s request was unclear, but is understood as a request for the Office to change the effective filing date of the ‘029 patent by disregarding its existing benefit claim and instead relying on its actual filing date (the reference to “the ‘629 application” is understood as referring to Application No. 12/874,629, which issued as the ‘029 patent).  The other possible interpretation would be that appellant is requesting the Office to change the effective filing date of the present application itself by presenting a delayed benefit claim to an unspecified prior application, but if such were the case, it would concern the same petitionable issues regarding presentation of delayed benefit claims as discussed previously in the main text. 
        6 As discussed in MPEP 1405, such action will not be effective to lengthen the term of the ‘029 patent, because 35 U.S.C. § 251 only permits reissue for the unexpired part of the term of the original patent.
        7 The wording of appellant’s request was somewhat unclear, but is understood by the examiner as a request for the Office to accept a delayed benefit claim in the present application that would result in the ‘029 patent having an earlier benefit date if it were reissued, because such was the error identified by appellant in its reissue declaration. The other possible interpretation would be that appellant is requesting the Office to accept a delayed benefit claim that would result in the present reissue application itself making a benefit claim to an earlier application, but such would concern the same petitionable issues regarding presentation of delayed benefit claims as discussed previously in the main text.
        8 Application No. 13/845,126 (“the ‘126 application”) is what is colloquially referred to as a “grandchild” of the ‘029 patent, in that it is a regular application that is a continuation of Application No. 13/364,991, which in turn is a continuation of the ‘629 application that issued as the ‘029 patent. Appellant filed the ‘126 application as a regular (non-reissue) continuation application in 2013, and then several years later in 2016 filed a petition to convert the ‘126 application into an application for reissue of the ‘887 patent. That petition was dismissed by the Office in a decision dated May 4, 2017 (the “Conversion Petition Decision”), which is attached hereto as Appendix B and which was cited by the examiner in the present application. See Final Action at 4-5.
        9 Ideally, such a petition would have been filed during the pendency of the ‘629 application, so that, if granted, the ‘629 application could have been evaluated to determine whether it met the regulatory and statutory requirements for a reissue application prior to its issuance as a regular (non-reissue) patent, i.e., the ‘029 patent. But appellant did not do so. Appellant’s next best option was to file a petition with the filing of the present application (which is an application for reissue of the ‘029 patent), but it did not do that either.  
        10 The Arthun decision is a routine decision, and thus is not considered as binding authority outside the Arthun case. See Patent Trial and Appeal Board Standard Operating Procedure 2 (Rev. 10) at 8-9. The Arthun decision was issued in Application No. 14/064,279, which was an application for reissue of Application No. 12/422,835. Both applications named Mr. Nils Arthun as the sole inventor. Mr. Arthun died at some point in time before Application No. 14/064,279 was filed, and the application was prosecuted by his assignee, Merck Chemicals and Life Sciences AB. The present appellant has no known relation to Mr. Arthun, Merck, or the applications involved in the Arthun decision.
        11 MPEP 1451 provides nine (9) examples of acceptable identification providing the appropriate continuity language for a continuation or divisional reissue application (as opposed to a Bauman type non-reissue continuing application). Appellant did not include any continuity language identifying its ‘629 application as a reissue application, let alone language that conforms to one of the examples in the MPEP.
        12 Under 37 CFR 1.177, if an applicant files more than one application for the reissue of a single patent, each application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.
        13 Because the ‘629 application was filed in 2010, which is before September 16, 2012, it is subject to pre-AIA  regulations including pre-AIA  37 CFR 1.63 and pre-AIA  37 CFR 1.175. Mr. Arthun’s Application No. 12/422,835 was filed in 2009 and thus is also subject to these pre-AIA  regulations.
        14 Because the ‘629 application was not filed as a reissue, its declaration was only evaluated for compliance with pre-AIA  37 CFR 1.63(d), under which a copy of a parent declaration can satisfy the declaration requirement in a regular child application. If the ‘629 application had been filed as a reissue, its declaration would have been evaluated for compliance with both pre-AIA  37 CFR 1.63(d) (requirements for use of parent declarations in child applications) and pre-AIA  37 CFR 1.175(e) (additional requirements for use of parent declarations in reissue applications), and would have failed to satisfy the latter for the reasons explained in the main text.
        15 Requiring indicia of a reissue upon filing is necessary to ensure that the application is evaluated for compliance with the appropriate law and regulations, assigned to an appropriate examiner, and subjected to the appropriate procedures for a reissue (as opposed to a regular) application. For example, unlike a regular application, the very existence of which is kept in confidence until its pre-grant publication and/or issuance, the filing of a reissue application is announced in the Official Gazette in order to provide the public with notice of the patentee’s intent to reissue the patent, and examination of a reissue is put on hold for two months after the announcement has appeared, in order to provide sufficient time prior to examination for any protests to be filed. See MPEP 1430, 1441.01, and 1443. Furthermore, because it is possible to file a 35 U.S.C. 111(a) continuing application of a reissue application, the Office has cautioned applicants for many years (e.g., in MPEP 1451) that the required indicia of a reissue are particularly important when a continuation reissue application is filed. MPEP 1451 explains that applicants must clearly identify an application as a continuation reissue application at the time of its filing if it is to be recognized as being a reissue application itself. Such identification is made via the provision of objective indicia of a continuation reissue at the time of filing, which are set forth in MPEP 1451, and in the absence of such indicia, the application will be treated as a Bauman type (non-reissue) continuation application. MPEP 1451. 
        16 See Section II.C.2.c for a discussion of the requirement in pre-AIA  37 CFR 1.175 for a new reissue declaration (as opposed to a copy of a parent declaration) in continuing reissue applications.